

EXHIBIT 10.1
    
FORM OF CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT




A.    I, _____________________, the undersigned employee, have been offered a
special one-time AmeriGas Partners, L.P. _____________________, in connection
with my position as _____________________ of AmeriGas Propane, Inc., a
Pennsylvania corporation, which is the general partner of AmeriGas Propane, L.P.
and AmeriGas Partners, L.P. In connection with my employment, I am responsible
for, among other things, _____________________of AmeriGas Propane, L.P. and its
subsidiaries and affiliates (collectively "AmeriGas"). I understand that
AmeriGas has and will put me in a position of trust and confidence by giving me
shared responsibility for the overall success of _____________________throughout
the Territory and by disclosing to me, as well as having me develop,
Confidential Information about its business and customers. In addition, AmeriGas
has entrusted and will entrust me with certain of its customer relationships and
expect me to promote those relationships and assist with the development of
prospective customer relationships, as well as the goodwill that is associated
with those customer relationships and with all of its AmeriGas trade names and
trademarks. I acknowledge that AmeriGas is in a highly competitive industry and
that it has legitimate interests in maintaining and preserving its Confidential
Information and customer relationships.
B.    I am also a member of AmeriGas's leadership team. The team is made up of a
select group of officers and non-officers of AmeriGas who are responsible for
the development and implementation of strategic plans for AmeriGas. As such, key
business information, strategic plans and other highly Confidential Information
about AmeriGas's current and future business has been and will be disclosed to
me, and I participate in numerous discussions and decision-making on these
issues. As a member of the team, I participate in important strategic reporting
and planning meetings where highly Confidential Information and plans are
disclosed, discussed and developed by the officers, directors and managers of
AmeriGas.
C.    The _____________________ grant shall be effective on the later of the
date of my signing of this Confidentiality, Non-Competition and Non-Solicitation
Agreement (“Agreement”) and _____________________ (the “Equity Grant Date”). The
cash payment shall be payable (net of taxes) not later than 15 days after the
Equity Grant Date. In consideration for the special one-time equity grant and
cash payment, which I acknowledge is adequate and sufficient consideration, I
agree to the terms of this Agreement as follows:
1.    Recitals.
The recitals contained in the lettered paragraphs above are hereby incorporated
and made a part of this Agreement.
2.    Definitions.
a.    The term "Confidential Information" includes all confidential and
proprietary information that AmeriGas has developed, acquired, created,
compiled, discovered or owns, that


1



--------------------------------------------------------------------------------




has value to AmeriGas’ business and which is not generally known or otherwise
available to the public and which AmeriGas wishes to maintain as confidential,
including, without limitation, information, whether in tangible form or
otherwise, concerning actual or anticipated business, products, sales and
marketing plans; technical data and trade secrets; past, present and prospective
customer identities, lists, preferences, credit information and gas usage
patterns; pricing and marketing policies and practices; financial and forecast
information; passwords, log-in information and other details relating to system
access, databases and computer programs; contractual and other dealings with
customers, vendors and suppliers; acquisition and strategic plans; and other
operating policies and practices.
b.    The term "Territory" refers to each of the 50 States of the United States
and such U.S. territories and foreign nations in which AmeriGas distributes
propane or otherwise sells goods or services
c.    The term “AmeriGas Customer” refers to any business or person who: (i)
purchased propane or any other goods or services during the one-year period
prior to the termination of my employment; or (ii) solicited or was solicited
by, or received a proposal from, AmeriGas to supply it with propane or any other
goods or services, where I had involvement in the preparation or presentation of
such solicitation or proposal, during the six-month period prior to the
termination of my employment.
3.    Confidential Information and AmeriGas Property.
a.    I will protect the Confidential Information of AmeriGas and its
predecessors and affiliates, as well as Confidential Information of any other
party to whom AmeriGas owes an obligation of non-disclosure, from disclosure and
will not divulge it during or after my employment to any other person or entity
not associated with AmeriGas, except as necessary to fulfill my obligations,
duties and responsibilities associated with my work on behalf of AmeriGas. To
the extent that I am required to disclose Confidential Information in accordance
with judicial proceedings or administrative orders, I shall give AmeriGas
reasonable notice prior to such disclosure and shall comply with any applicable
protective order
b.    All reports, manuals, memoranda, electronic information and data and other
materials made available to me by AmeriGas during the performance of my duties
are the property of AmeriGas, and I will use all such property exclusively for
AmeriGas's benefit and will return it, including copies, to AmeriGas upon
request of AmeriGas, and in any event, without the requirement of a request,
upon the termination of my employment. I shall take reasonable security
precautions and measures to maintain and protect the confidentiality of
Confidential Information, and shall follow all policies and procedures of
AmeriGas regarding the handling, use, access, distribution, maintenance, and
disclosure of same. Nothing in this Agreement is intended to prevent any
disclosure made in confidence to a government official or attorney, either
directly or indirectly, solely for the purpose of reporting or investigating a
suspected violation of law or in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.




2



--------------------------------------------------------------------------------




4.    Intellectual Property Ownership
a.    As used in this Agreement, “Company Innovations” means all inventions,
creations, ideas (whether written or suggested), compositions, products,
reports, outlines, improvements, modifications, processes, formulas, models,
prototypes, sketches, drawings, plans or other works or material(s) for which I,
alone or with one or more others, may make, devise or discover during my
employment with AmeriGas, including all ideas, inventions, creations, or plans
written, suggested, created, produced, constructed, and/or contemplated
including, but not limited to, items that pertain or are actually or potentially
useful to any of the commercial or industrial activities, or processes and/or
equipment for supporting same, of AmeriGas. Company Innovations do not include,
however, any invention that I developed entirely on my own time without using
AmeriGas’ equipment, supplies, facilities or trade secret information, except
for those inventions that either: (1) relate at the time of conception or
reduction to practice of the invention to the design, manufacturing, marketing
or sale of propane products or services; or (2) result from any work performed
by me for AmeriGas
b.    All Company Innovations shall be the sole and exclusive property of
AmeriGas and shall constitute “works made for hire” as that term is defined in
the copyright laws of the United States.
c.    I agree to execute and deliver to AmeriGas such assignments or other
instruments as AmeriGas may require from time to time to evidence AmeriGas’
ownership of Company Innovations.
d.    I agree to waive any and all rights to Company Innovations.
e.    I shall, irrespective of the termination of my employment with AmeriGas,
give all information and data in my possession as to the exact working,
producing, and using any inventions and will also at the expense of AmeriGas
give all such explanations, demonstrations, and instructions to AmeriGas as
AmeriGas may deem appropriate to enable the full and effectual working
production or use of the same. At AmeriGas’ expense, I shall, irrespective of
the termination of my employment with AmeriGas, promptly execute all acts,
matters, documents, and perform all other acts necessary to enable AmeriGas or
its designated representative to apply for and obtain any and all applicable
intellectual property rights in any and all countries relating to any Company
Innovations.
5.    Non-competition and Non-solicitation.
During my employment and for a period of two years after the termination of my
employment with AmeriGas for any reason, voluntary or involuntary:
a.    I will not, for the benefit of myself or any other person or entity other
than AmeriGas, directly or indirectly, for the purpose or effect of competing or
interfering with any part of AmeriGas’ business, solicit or service the business
of any AmeriGas Customer within the Territory.


3



--------------------------------------------------------------------------------




b.    I will not, directly or indirectly: (i) own or operate; (ii) acquire an
equity or partnership interest or a controlling interest of any other kind in;
(iii) accept employment from; or (iv) serve as a principal, director, officer,
partner, consultant, agent, representative or advisor of or to, any business
that now or in the future distributes propane in the Territory or that sells
goods or provides services that compete with goods sold or services provided by
AmeriGas in the Territory without first obtaining the written consent of the
_____________________of AmeriGas Propane, Inc. Notwithstanding anything to the
contrary herein, in the event that my employment is involuntarily terminated by
AmeriGas based upon my failure to meet the performance or financial objectives
established for my position and AmeriGas, in its sole discretion, determines
that such failure on my part was not deliberate, AmeriGas may, in its sole
discretion, on a case by case basis, determine that a reduction in the two-year
post-employment term is appropriate. Nothing in paragraph 5(b) above shall
prohibit me from passively investing in a publicly held business that competes
with AmeriGas provided my investment is less than 1% of the outstanding stock or
market value of the business and I do not otherwise violate paragraph 3, 4, or 5
of this Agreement.
c.    I will not, directly or indirectly, nor will I induce any other person or
entity to, solicit, recruit, offer employment or engagement to, hire, employ or
engage (or participate in any of the foregoing), in a competing business, any
employee or consultant of AmeriGas over whom I had direct or indirect
supervisory responsibility or with whom I worked, or who was employed or engaged
by AmeriGas during the two-year period prior to the termination of my
employment. Furthermore, I shall not induce or attempt to induce any employee or
consultant to terminate his or her employment or engagement with AmeriGas.
6.    Remedies and Reformation.
a.    I understand that if I violate this Agreement, AmeriGas will suffer
irreparable harm; therefore, in addition to any other remedies available to it,
AmeriGas will be entitled to seek and obtain injunctive or equitable relief,
including orders prohibiting violations of this Agreement, without the necessity
of posting a bond. The limitations in this Agreement which apply for a period of
two years after termination of employment shall be enforced by a court from the
date of the last breach or violation of the applicable restriction(s) up to four
years after termination of employment. If any provision of this Agreement shall
be determined to be invalid or unenforceable to any extent, the parties to this
Agreement authorize the court to modify it to the extent necessary to make the
provision enforceable. If any provision of this Agreement shall be determined to
be invalid or unenforceable to any extent, such invalidity shall not impair the
operation of or affect the remaining provisions hereof.
b.    In any legal proceeding in which AmeriGas obtains injunctive or equitable
relief or damages against me arising out of my violation of this Agreement,
AmeriGas shall be entitled to recover from me its reasonable attorneys' fees and
costs.
c.    The failure by AmeriGas to insist on my compliance with this Agreement or
to enforce it in any particular circumstance will not constitute a waiver by
AmeriGas of its rights to seek relief for any other or subsequent breach of this
Agreement. Any breach by AmeriGas of this Agreement or any other agreement
between AmeriGas and me, whether or not material, shall not constitute a defense
to AmeriGas’ enforcement of this Agreement against me.


4



--------------------------------------------------------------------------------




7.    Additional Provisions.
a.    This Agreement shall continue to be in full force and effect without
re-execution in the event that: (i) I am employed by AmeriGas in another
position or transferred to another territory; (ii) I take a leave of absence; or
(iii) there are periods between active employment during which I do not perform
services for AmeriGas.
b.    This Agreement was, and shall be deemed to have been, made in the
Commonwealth of Pennsylvania. This Agreement and all disputes or claims arising
under or relating to this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its choice of law provisions.
c.    The Court of Common Pleas of Montgomery County and the United States
District Court for the Eastern District of Pennsylvania (hereafter, the
“Designated Courts”) shall have exclusive jurisdiction over disputes arising out
of or relating to this Agreement. Accordingly, both AmeriGas and I agree to
submit to the exclusive jurisdiction and venue of the Designated Courts, and
each of us agrees to waive any right to contest personal jurisdiction and venue
before such courts or to seek to transfer or otherwise object to or challenge
the forums designated herein.
d.    I will disclose the existence of this Agreement to all of my prospective
and actual employers. I authorize AmeriGas to disclose the existence of this
Agreement and to provide a copy of this Agreement to any prospective and actual
employer.
e.    I have read and understood this Agreement, believe it to be reasonable,
and am signing it voluntarily. I acknowledge that my obligations under this
Agreement will not impose an unreasonable economic hardship on me and are
reasonable and necessary to protect AmeriGas’ legitimate business interests. I
further recognize that this Agreement may be enforced against me by a court of
law or equity. I also understand that the execution of this Agreement is a
requirement of my receipt of the _____________________referenced above and
continued employment with AmeriGas and that AmeriGas will expect me to adhere
strictly to the terms of this Agreement both during and following my employment
with AmeriGas.
f.    The provisions of this Agreement constitute the entire agreement between
me and AmeriGas regarding AmeriGas's Confidential Information and my
non-competition and non-solicitation obligations, which Agreement cannot be
varied except by a writing signed by me and the _____________________of AmeriGas
Propane, Inc. Notwithstanding the foregoing, the provisions of this Agreement
are in addition to, and not a limitation or substitution of, nor do they
supersede the provisions of AmeriGas’s Code of Business Ethics and Conduct, its
Employee Handbook or Human Resources Policies.
g.    I hereby consent to AmeriGas's assignment of this Agreement to any direct
or indirect parent, affiliate, subsidiary, division, related company or entity
of AmeriGas and to any entity that acquires through purchase, merger or
otherwise, the assets or stock of, or any interest in, AmeriGas Propane, Inc,.
AmeriGas Propane, L.P. or AmeriGas Partners, L.P., or their respective
subsidiaries, partnerships and affiliates. Any assignee shall have the same
rights as AmeriGas under this Agreement.


5



--------------------------------------------------------------------------------




h.    I acknowledge that this Agreement is intended to benefit AmeriGas, its
partners, and its and their parents, affiliates, subsidiaries, successors,
assigns, divisions, and related companies or entities, now existing or hereafter
created. I further acknowledge that the intended beneficiaries of the Agreement
are entitled to enforce the provisions of this Agreement to the same extent as
AmeriGas.
    


Dated this ____ day of _____________ 201__




___________________________________        ____________________________________
Witness                        




                            
AmeriGas Propane, Inc., in its own right and as general partner of AmeriGas
Partners, L.P., AmeriGas Propane, L.P. and their respective subsidiaries,
partnerships and affiliates


___________________________________        By__________________________________
Witness






6

